 In the Matter of THEOHIOPOWERCOMPANY,EMPLOYERandUTILITYWORKERS UNION OF AMERICA(CIO),PETITIONER.Case No. 8-B-2626.-Decided July 24, 1947Messrs. D. W. RaleyandG. A. Beatty,of Canton, Ohio, andMr.C. J. Killian,of Lima, Ohio, for the Employer.Messrs.William R. MungerandFred Geltz,of Cleveland, Ohio,for the Petitioner.Mr. Janes C. Blair,of Lima, Ohio, andMr. H. J. Mertz,of VanWert, Ohio, for the Intervenor.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Lima,Ohio, on June 10, 1947, before John W. Irving, hearing officer. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Ohio Power Company, an Ohio corporation, is engaged inthe production, sale, and distribution of electrical power and light.Its main offices are located at Newark, Ohio, and it serves customersin 55 counties in the State of Ohio. It furnishes electrical energy tovarious industrial concerns, including Lima Locomotive Works, OhioSteel Foundry,Westinghouse Electric Corporation, and SuperiorCoach Company. It receives various equipment, such as wire andIAt the hearing the Employer and the Intervenor moved to dismiss the petition on theground that no question had arisen concerning the representation of employees of theEmployer,and for the further reason that the Petitioner did not represent a substantialnumber of employees in the appropriate unit.The hearing officer reserved decision forthe Board.We deny the motions for the reasons stated in Section III,infra.74 N. L.R. B., No. 122.625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDturbines, from outside the State of Ohio. The Employer has inter-connections with utility companies in Pennsylvania, West Virginia,and Indiana. It transmits and receives electrical energy across Statelines.The instant proceeding concerns only the Lima Division ofthe Employer, which services approximately 8 counties or parts ofsuch counties in the State of Ohio.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Electric Service Employees Union, Local No. 104, herein called theIntervenor, is a labor organization, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Employer and the Intervenor maintain that no question con-cerning representation exists, and that the Petitioner does not repre-sent a substantial number of employees in the appropriate unit.zSince, as stated above, the Employer refuses to recognize the Petitioner as the exclusive bargaining representative, a question concern-ing representation exists.3As to the second objection, it is withoutmerit for the reasons stated in the0. D. Jenningscase.4Accordingly,we overrule these contentions, as we did in a recent case involving thesame Employer.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2On June 16, 1942, after Board certification of the Intervenor(Matter of Ohio PowerCompany, Lima Division,41 N. L R B 59), the Employerand the Intervenor signed acollective bargainingcontractSubsequentthereto, this contractwas amended and ex-tended,the latestextension having terminatedon May 31, 1947. Theoriginal contractand all amendments containeda 30-day automaticrenewal clause,which provided for theautomatic renewal ofthe contract for an additional year,unless eitherparty gave notice'to the other at least 30 days prior to termination,of itsdesire to terminate or amend the,contractNeither the Intervenor nor the Employer contend that the latest contract con-stitutes a bar to this proceeding8Matter of Hummel Furniture Manufacturing Company,72 N.L R B. 301.4Matter of O. D Jennings cC Company,68 N L R B 516.5Matter of The Ohio Power Company, 73N. L. R. B. 384.- THE OHIOPOWER COMPANYIV. TIIE APPROPRIATE UNIT627We find, in substantial accord with the agreement of the parties,that all full-time physical employees in the Lima Division of theEmployer engaged in production, transmission, and distribution ofelectricity,including transmission and distribution patrolmen,troublemen, linemen, and groundmen, substation operators, and main-tenance' men, meter men, appliance service men, utility men, store-room men, janitors, district service men, service meter readers, collec-tors, steam appliance operators, and maintenance men, excluding allprobationary, office, clerical, and technical employees, watchmen,guards, working foremen,° and all or any other supervisory employees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with 'The Ohio Power Company,Lima Division, Lima, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Utility Workers Union of America(CIO), or by Electric Service Employees Union, Local No. 104, forthe purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.Although the parties requested the inclusion of working foremen,it is admitted thatthey are supervisory employees.Accordingly, we shall exclude themSeeMatter ofRival Foods,lice , 71 NL.R. B. 622.'Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.